Citation Nr: 0203636	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
status post arthroscopy, right shoulder (minor), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) that increased the veteran's 
noncompensable evaluation for his service-connected right 
shoulder to 10 percent, effective January 1999.  The veteran 
was not satisfied with the 10 percent evaluation and the 
current appeal ensued.  

In April 2001, the Board remanded the claim for further 
development.  By rating decision of November 2001, the RO 
increased the veteran's 10 percent rating for his service-
connected right shoulder to 20 percent, effective, 
January 1999.  The veteran still expressed his 
dissatisfaction with the rating for his service-connected 
right shoulder disability.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such claim remains in appellate status where a subsequent 
rating decision awarded a higher rating but less than the 
maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the issue of entitlement to an 
increased rating for service-connected status post 
arthroscopy, right shoulder, remains before the Board.  


FINDINGS OF FACT

1.  The veteran is left-handed.  

2.  The veteran's status post arthroscopy of the right 
shoulder (minor), is manifested by pain, guarding of movement 
at the shoulder level, and limitation of motion midway 
between the side and the shoulder level; fibrous union of the 
humerus or limitation of the arm movements to 25 degrees from 
the side are not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post arthroscopy of the right shoulder (minor) have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71, 4.71a, Diagnostic Codes 5201 and 5202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

On examination for enlistment in October 1989, the veteran 
was noted to have no shoulder problems.  Clinical evaluation 
of his upper extremities proved normal.  During service, the 
veteran dislocated his shoulder and continued to have 
increasing pain.  In March 1995, he underwent an arthroscopy 
of the right shoulder.  He had continued physical therapy and 
treatment to no avail.  In March 1996, his medical evaluation 
board examination indicated that he had limitation of right 
shoulder motion and instability with large weights.  He was 
separated on a disability discharge in November 1996.  

Service connection was established for status post-
arthroscopy right shoulder in a May 1997 rating decision.  It 
was evaluated as noncompensably disabling under Diagnostic 
Code 5203.

In January 1999, the veteran was seen in the VA outpatient 
treatment clinic complaining of right shoulder pain and 
instability.  The examiner attached an addendum to the 
examination report which stated that the veteran was unable 
to perform his job as a welder secondary to his service-
connected injury.  His range of motion was described as 
limited by pain and he was unable to lift greater than 
10 pounds with his right upper extremity.  That same month, 
he made a claim for an increased evaluation for his service-
connected right shoulder disability.  

The veteran underwent a VA orthopedic examination in 
May 1999.  The veteran complained of pain in the shoulder 
24 hours a day.  He related that it worsened with any 
exertion.  His pain and discomfort in the right shoulder were 
directly proportional to any activity done by the shoulder 
causing any stress.  Treatment was by analgesic medication.  
Flare-up was only directly proportional to the activities 
done in which there was subluxation of the shoulder more or 
less many times a day.  The examiner indicated that it did 
not look like a true dislocation, but the veteran stated 
whenever it happened, his right shoulder clicked, popped, and 
hurt.  No canes or braces were being used.  Special attention 
was given to the right upper extremity.  Right wrist, finger, 
and thumb were within normal limits.  Median, ulnar and 
radial nerve function were intact.  Elbow function was also 
intact.  The right shoulder revealed a scar in the anterior 
axillary line area four and one half-inch long, very well 
healed, with no complication.  The right shoulder 
infraspinatus bursa site and the subacromial were nontender 
in the required testing motions.  Shoulder abduction and 
rotation were possible to 110 degrees beyond which there was 
pain and a tendency of the shoulder to pop forward, with mild 
to moderate subluxation.  Forward flexion was possible to 
160 degrees.  Stretch type of activity caused a diffuse type 
of pain in the shoulder area.  External rotation was 
accomplished to 80 degrees, internal rotation to 90 degrees, 
within normal limits.  The right shoulder showed no evidence 
of clinically observed dislocation.  Acromioclavicular and 
sternoclavicular joints were normal.  The supra 
infraclavicular areas were within normal limits.  The sensory 
and motor findings in the shoulder area were within normal 
limits.  Deep tendon reflexes were present.  There was no 
evidence of ataxia or any pathological reflexes.  The 
diagnosis was status post right shoulder surgery, secondary 
to dislocations and with chronic pain syndrome.  Functional 
impairment was in the moderate to moderately severe range.   

By rating decision of October 1999, the veteran's 
noncompensable evaluation for status post arthroscopy of the 
right shoulder was increased to 10 percent, effective 
January 1999.  

In April 2001, the claim was remanded for further development 
and for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was notified of the VCAA and VA's 
duty in June 2001.  

VA outpatient treatment records from January 1999 to 
June 1999 were obtained and associated with the claims 
folder.  These records showed evidence of the veteran's 
physical therapy treatment for his right shoulder.  He had 
subluxation while moving the right arm in a horizontal plane 
with the arm about 70 degrees elevated.  The humeral head was 
noted to visibly pop posteriorly and anteriorly forward and 
backwards during movement.  He related that he worked 
collecting money for furniture payments and that he took this 
type of job because he could no longer perform his normal 
duties of welding due to shoulder problems.  He did indicate 
that he occasionally had to lift furniture.  The goals were 
to increase external rotation by 10 degrees, decrease pain, 
increase strength in the rotator cuff and the posterior 
shoulder muscles, and decrease the incidence of subluxation.  
By June 1999, it was noted that the goal of increased 
external rotation had been met, pain was decreased with micro 
TENS, the goal of increased strength in the rotator cuff and 
posterior shoulder muscles had been met, and there had been a 
decreased incidence of subluxation.  The veteran was given 
more patient education, supplied micro TENS through 
prosthetics and discharged from physical therapy.  

Pursuant to the Board's April 2001 remand, the veteran 
underwent a VA orthopedic examination in October 2001.  The 
veteran complained that his right shoulder hurt a lot more 
than it previously did.  He was unable to do pushups.  He 
hurt all the time.  He indicated that he was a millwright and 
welder and had to cut and move heavy steel.  He stated that 
his right shoulder never pulled out and stayed out but came 
out and then went back into the joint.  He stated that he 
could usually feel when the joint was about to come out and 
at that time, he would stop what he was doing.  If he 
extended his elbow to pick up something heavy, it would come 
out.  He indicated that he was unable to do any overhead work 
longer than a minute.  He related that he was left-handed.  
Physical examination revealed a 3.5-inch scar on the anterior 
aspect of the right shoulder, extending into the axillary 
fold.  The scar was flat and 0.25-inch wide and was 
hypopigmented.  There was no adherence to the underlying 
structures.  Right shoulder extension was 30 degrees (50), 
forward flexion was 90 degrees (180), adduction was 
50 degrees (50), internal rotation was 45 degrees (90), 
external rotation was 45 degrees, and his shoulder would 
partially sublux in that every time his right shoulder was 
externally rotated, there was a partial subluxation.  He was 
unable to reach behind his back and scratch the opposite 
scapula (Apley scratch test, inferior).  Muscle bulk was 
symmetrical.  Strength was a 4.  Grips were equal.  He had no 
evidence of any clavicle dysfunction.  His major problem was 
primarily with the humeral head.  X-ray examination showed 
right shoulder surgical changes at the glenoid rim, with no 
changes since March 1997.  There was evidence of three 
circular radiolucencies in the anterior aspect of the glenoid 
rim.  The magnetic resonance imaging (MRI) indicated 
postoperative changes were seen to the anterior inferior 
aspect of the glenoid rim, mild AC hypertrophy with minimal 
impingement to the rotator cuff and no Hill-Sach's deformity 
to suggest a complete humeral dislocation.  The diagnosis was 
history of surgical intervention of the right shoulder for 
dislocation with objective chronic partial subluxation with 
external rotation.  The functional impairment was moderate 
with limitations in range of motion due to pain and fear of 
dislocation.  

By rating decision of November 2001, the veteran's 10 percent 
evaluation for status post arthroscopy of the right shoulder 
was increased to 20 percent, effective January 1999.  The 
right shoulder condition was previously evaluated under 
diagnostic code (DC) 5203.  The present evaluation was now 
under DC 5201.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to the evaluations for his status 
post arthroscopy, right shoulder.  He was not initially 
notified of the provisions of the VCAA; however, pursuant to 
the Board's April 2001 remand, he was notified of VCAA in 
writing in June 2001.  Additionally, the laws and regulations 
pertaining to increased evaluations were provided to the 
veteran in the March 2000 statement of the case (SOC) and the 
November 2001 supplemental statement of the case (SSOC).  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increased evaluation.

He has been advised of the evidence that would support or 
help substantiate his claim in a statement and supplemental 
statement of the case, as well as the June 2001 VCAA letter.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA treatment 
records if relevant to the claim.  
38 U.S.C.A. § 5103A(c), (d) (West Supp. 2001); (to be 
codified as amended at 38 C.F.R. § 3.159(c)(3) and (c)(4)).  
VA outpatient treatment records from Biloxi VA dated 
January 1999 to June 1999 were associated with the claims 
folder.  Other VA outpatient treatment records up to 2001 
were not related to the issue on appeal.  Moreover, a VA 
examiner during an examination in October 2001 said the 
veteran claimed he was receiving treatment from a VA doctor 
at the VAMC in Pensacola, Florida.  A search for these 
records was attempted by the RO and no summaries were on file 
for the veteran.  However, it is also important to note that 
in a statement to the RO in July 2001, the veteran indicated 
that he only received medical treatment from VAMC Biloxi, 
Mississippi.  The veteran had a May 1999 VA examination and 
was examined again in October 2001 by VA.  Together these 
records and examinations provide an adequate medical record.  
At this time, nothing in the record suggests that additional 
examination or opinion is necessary.  

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to an increased evaluation, he 
has been provided ample opportunity to present evidence 
meeting those requirements at a hearing, which he declined, 
and he has had the assistance of the RO to develop every 
possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the 
regulations in the first instance would serve no practical 
purpose.  VA has substantially discharged its duty under the 
VCAA, and the Board may reach the merits of this appeal.


B.  Application of Laws to Facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The service-connected status post arthroscopy, right shoulder 
(minor) is presently rated 20 percent under DC 5201, 
limitation of motion of the arm.  

Limitation of motion of the arm, minor extremity, warrants a 
20 percent evaluation when motion is limited at the shoulder 
level, or midway between the side and the shoulder level.  In 
order to warrant a 30 percent evaluation, limitation of the 
arm motion must be 25 degrees from the side.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).  

Although the veteran does not have arthritis, the Board has 
also considered 38 C.F.R. § 4.59.  With any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  

The veteran's shoulder motion was described in a May 1999 VA 
examination as within normal limits with pain on forward 
flexion accomplished to 160 degrees and rotation possible to 
80 to 90 degrees.  Physical therapy treatment goals in 1999 
were accomplished when external rotation was increased by the 
sought after increase of 10 degrees.  Further, the veteran's 
most recent VA examination on October 2001 related that the 
veteran was able to do overhead work, although for no more 
than a minute.  He was therefore able to reach overhead.  
Shoulder forward flexion was accomplished to 90 degrees, 
consistent with shoulder level.  Because the veteran is able 
to reach overhead, although with pain and only for a limited 
period of time, and can normally reach motion at shoulder 
level, a rating higher than 20 percent for limitation of arm 
motion for the minor extremity is not warranted.  

The medical evidence of record indicates what additional loss 
may be due to pain.  Although his movement was described as 
painful during his May 1999 VA examination, his forward 
flexion was only 20 degrees from normal (160 degrees vs. 
180 degrees as normal) and rotation was normal.  His most 
recent October 2001 VA examination indicates pain all of the 
time with forward flexion only accomplished to 90 degrees.  
However, he is able to overhead work and cut and move steel.  
The examiner indicates functional impairment with moderate 
limitation due to pain.  Accordingly, the findings on 
examination reflect the functional loss that is attributable 
to pain on use and the limitation due to lack of endurance.  
The present rating reflects the limitation of motion at 
shoulder level, and the veteran's motion is not always so 
limited, as evidenced by his treatment records and his own 
statements as to ability to do overhead work.  Rating him at 
20 percent for limitation at the shoulder level therefore 
recognizes and compensates for the additional functional 
limitation that may be attributable to pain on use or during 
flare-ups, and it recognizes the lack of endurance or excess 
fatigability that limits motion at times.  No medical 
evidence of record has indicated weakened movement or 
incoordination.  DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).

Consideration must also be given to other potentially 
applicable diagnostic codes.

Under DC 5202, other impairment of the humerus, a 20 percent 
evaluation is warranted for recurrent dislocation of humerus 
at the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at the shoulder level, or, with 
frequent episodes and guarding of all arm movements.  In 
order to reach the next higher rating for impairment of the 
humerus, a 40 percent evaluation requires fibrous union of 
the humerus of the minor extremity.  In this case, the 
veteran's movements have been described in all of his 
examinations as guarded.  In the May 1999 VA examination, 
although the examiner stated that the flare-up of subluxation 
many times a day did not seen to be a true dislocation, on 
examination, the veteran's shoulder did pop forward showing a 
mild to moderate subluxation.  While undergoing PT, he 
initially displayed subluxation with the arm about 70 degrees 
elevated.  By the end of PT in June 1999, the goal of a 
decreased incidence of subluxation was met.  During his most 
recent examination in October 2001, his shoulder would 
partially sublux every time his shoulder was externally 
rotated to 45 degrees.  At no time during this rating period 
was there evidence of fibrous union of the humerus, necessary 
to warrant a 40 percent evaluation for a minor extremity.  
Therefore, the veteran's 20 percent evaluation is sufficient 
to meet the veteran's guarding of arm movements for recurrent 
dislocation of the right shoulder.  

It is not possible to evaluate the veteran's shoulder 
disability under both Diagnostic Code 5201 and Diagnostic 
Code 5202, as each of these codes incorporates limitation of 
motion as a manifestation of disability.  Therefore, to 
evaluate the right shoulder under both codes would constitute 
pyramiding, or evaluating the same disability twice.  This is 
not permitted.  38 C.F.R. § 4.14 (2001).

Further, the veteran's service-connected right shoulder 
disability was previously evaluated under DC 5203 for 
impairment of the clavicle or scapula.  However, the highest 
rating under this diagnostic code is 20 percent, which the 
veteran already meets under DC 5201 and 5202.  The most 
recent VA examination report of October 2001 indicated that 
there was no evidence of any clavicle dysfunction.  The 
veteran's disability was described as related primarily to 
the humeral head.  

The veteran's disability is adequately evaluated under the 
DCs of 5201 or 5202.  The preponderance of the evidence is 
against assigning a higher rating.



ORDER

Entitlement to a rating in excess of 20 percent for status 
post arthroscopy, right shoulder (minor), is denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

